Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for our review his contention that County Court erred in submitting a verdict sheet to the jury that omitted any reference to the defense of justification (see, People v Alpheaus, 207 AD2d 1002, lv denied 84 NY2d 1008; People v Alexander, 190 AD2d 1052, 1053, lv denied 81 NY2d 967). We decline to exercise our power to review that contention as a matter of discretion in the interest of justice *954(see, CPL 470.15 [6] [a]). There is no merit to the contention of defendant that he was deprived of a fair trial by undue influence or misconduct on the part of one of the jurors (cf., People v Legister, 75 NY2d 832; People v Brown, 48 NY2d 388). (Appeal from Judgment of Onondaga County Court, Burke, J.— Murder, 2nd Degree.) Present—Pine, J. P., Fallon, Wesley, Do-err and Davis, JJ.